Citation Nr: 0708379	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-29 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder, currently evaluated 
as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in 
Little Rock, Arkansas and Des Moines, Iowa (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks entitlement to an increased evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling, and a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  VA examinations were 
scheduled for the veteran in relation to these claims in 
December 2004 and April 2005.  The record indicates that the 
veteran did not report for either examination.

The records from the VA Medical Center which scheduled the 
examinations state that notification letters were sent to the 
veteran.  However, these letters have not been associated 
with the claims file and there is no other evidence of record 
that indicates which address these letters were sent to.  
Accordingly, the Board cannot determine whether the 
notification letters were properly sent to the veteran's last 
known address.

Accordingly, the case is remanded for the following actions:

1.	The RO must obtain copies of the 
notification letters sent to the 
veteran in regards to the December 2004 
and April 2005 VA examinations and 
associate them with the claims file.


2.	If the RO determines that the 
notification letters were not sent to 
the veteran's last known address or the 
letters cannot be obtained, the RO must 
schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected PTSD 
and the impact that his service-
connected disability has on his 
employability.  The claims file must be 
made available to the examiner for 
review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity of the following 
symptoms due to PTSD:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
difficulty in understanding complex 
commands; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation or mood; suicidal ideation; 
obsessional rituals which interfere 
with routine activities; intermittently 
illogical, obscure, or irrelevant 
speech; impaired impulse control; 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances; impairment in thought 
processes or communication; delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living; and 
disorientation to time or place.  The 
examiner must also enter a complete 
multiaxial evaluation, and assign a 
GAF, together with an explanation of 
what the score represents in terms of 
his psychological, social, and 
occupational functioning.  The examiner 
must elicit from the veteran, and 
record for clinical purposes, a full 
work and educational history.  Based on 
the review of the claims file, the 
examiner must provide an opinion as to 
whether the veteran is unable to obtain 
or retain employment due only to his 
service-connected disability, 
consistent with his education and 
occupational experience, irrespective 
of age and any nonservice-connected 
disorders.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for the 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of the scheduled VA 
examination must be placed in the 
veteran's claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran must be 
provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).



